Name: 94/331/EC: Commission Decision of 9 June 1994 amending for the second time Decision 94/178/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  animal product;  tariff policy
 Date Published: 1994-06-11

 Avis juridique important|31994D033194/331/EC: Commission Decision of 9 June 1994 amending for the second time Decision 94/178/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC (Text with EEA relevance) Official Journal L 146 , 11/06/1994 P. 0024 - 0026COMMISSION DECISION of 9 June 1994 amending for the second time Decision 94/178/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC (Text with EEA relevance) (94/331/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 94/178/EC of 23 March 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decisions 94/27/EC and 94/28/EC (3) as amended by Decision 94/292/EC (4); Whereas an increased number of outbreaks of classical swine fever have occurred in Bundesland Lower Saxony; whereas some of the outbreaks have occurred in parts with a high density of pigs; Whereas in the light of the evolution of the situation it is possible, under certain defined conditions, to send pigs from a part of Lower Saxony to holdings outside Lower Saxony situated within Germany; Whereas appropriate measures shall be taken by Germany to sanction any infringement of this Decision; Whereas in the light of the disease situation it is necessary to adjust the area described in Annex II; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/178/EC is hereby amended as follows: 1. In Article 1, the following is added to paragraph 1: 'However, pigs for production may be sent from holdings situated in the areas described in Annex VI, Chapter I to a designated holding in Germany situated outside the area described in Annex I on the conditions given in Annex VI, Chapter II.' 2. The following Article is inserted: 'Article 6a 1. Wherever the present Decision requires blood testing before loading or slaughter of pigs, the blood samples must be taken no more than four days before loading or slaughter. 2. Wherever the present Decision requires laboratory tests before loading or slaughter of pigs, the pigs shall be loaded within 24 hours of reception of the negative results of such tests. 3. Whenever the present Decision requires clinical examination before loading or slaughter of pigs, the pigs shall be loaded immediately after the examination has been carried out and the certification of the negative result thereof has been issued. 4. Wherever the present Decision requires laboratory tests before slaughter of pigs, the meat obtained from these pigs shall not be deemed to be in conformity with the present Decision before the negative results of the laboratory tests are available.' 3. The following Article is inserted: 'Article 7a Germany will take all appropriate measures to sanction any infringement of the present Decision, in particular when it is ascertained that the required documents cannot be presented. In particular, whenever the transporter does not present the proof that the means of transport has been disinfected or the owner of the animals does not present the proof of the negative result of the tests and/or clinical examination, the following measures shall apply: (a) The means of transport and the pigs will be provisionally retained by the competent authority. (b) If, after a request by the competent authority, the situation cannot be regularized within a maximum delay of 24 hours: - the means of transport will be retained by the competent authority, - the pigs will be destroyed. The means of transport will not be released, and the compensation for the destruction of the pigs will not be granted, until after the adoption of a court or administrative decision.' 4. Annex II is replaced by: 'ANNEX II All parts of the territory of Lower Saxony, Germany situated inside the line formed by: - the A28 motorway from Oldenburg in the direction of Bremen until it joins the national road No 322, - the national road No 322 in direction south-east until it crosses the A1 motorway, - the A1 motorway in direction east until it crosses the river Weser, - the river Weser in direction south until it reaches the border between Lower Saxony and Nordrhein-Westfalia, - the border between Lower Saxony and Nordrhein-Westfalia in direction west and south until it reaches the Mittellandkanal, - the Mittellandkanal in direction west until it crosses the local road Pente to Feldflach, - the local road from Pente through Feldflach to UEffeln until it joins the national road No 218, - the national road No 218 in direction north-west until it joins the local road in Schwagstorf, - the local road from Schwagstorf in direction north through Bippen, Berge, Borstel in direction Herzlake until it crosses the river Hase, - the river Hase stream-up until it reaches the local road No 839 in Loeningen, - the local road in direction north through Lindern until it crosses the river Marka, - the river Marka in direction north until it crosses the local road No 63 at Neuvrees, - the local road from Neuvrees through Gehlenberg, Neulorup and Hilkenbrook and further north until it crosses the river Ohe, - the river Ohe in direction north-east until it joins the Kuestenkanal, - the Kuestenkanal in direction east until it enters Oldenburg.' 5. In Chapter I of Annex III, the last sentence is replaced by: 'The virological examination shall be carried out before slaughter.' 6. In Chapter II.2 of Annex III, the words 'shortly (0-3 hours)' are deleted. 7. In the Annexes, the following Annex VI is added: 'ANNEX VI CHAPTER I All parts of Lower Saxony, Germany situated inside the line formed by: - the border between Lower Saxony and Nordrhein-Westfalia from where it joins the border between Germany and the Netherlands in direction east until it reaches the Mittellandkanal, - the Mittellandkanal in direction east until it crosses the local road Pente to Feldflach, - the local road from Pente through Feldflach to UEffeln until it joins the national road No 218, - the national road No 218 in direction north-west until it joins the local road in Schwagstorf, - the local road from Schwagstorf in direction north through Bippen, Berge, Borstel in direction Herzlake until it crosses the river Hase, - the river Hase stream-up until it reaches the local road No 839 in Loeningen, - the local road in direction north through Lindern until it crosses the river Marka, - the river Marka in direction north until it crosses the local road No 63 at Neuvrees, - the local road from Neuvrees through Gehlenberg, Neulorup and Hilkenbrook and further north until it crosses the river Ohe, - the river Ohe in direction north-east until it joins the Kuestenkanal, - the Kuestenkanal in direction east until it crosses the border of Kreis Emsland, - the border of Kreis Emsland in direction west until it reaches the border between Germany and the Netherlands, - the border between Germany and the Netherlands in direction south until it joints the border between Lower Saxony and Nordrhein-Westfalia. CHAPTER II The German authorities shall ensure that pigs for production sent from a holding situated in the area described in Chapter I to a designated holding in Germany situated outside the area described in Annex I comply with the following conditions: (a) the pigs shall come from a holding where: - no live pigs have been introduced during the 30-day period immediately before loading of the pigs in question, - the sows have been subject to a test for antibodies to classical swine fever (HC virus) and found negative; the number of sows to be tested shall be as given in Annex V, Chapter II and the test shall be performed within 15 days of certification, - the entire pig herd has undergone a health inspection prior to loading of the pigs in question; (b) the pigs shall have been subject to a virological and serological blood test and found negative. Blood samples shall have been collected in accordance with the provisions of Annex IV, point 1 of Directive 80/217/EEC; (c) the pigs have undergone a clinical examination by an authorized veterinarian prior to dispatch. The examination shall include monitoring of body temperature in accordance with the principles for monitoring the body temperature of slaughter pigs as given in Annex III, Chapter II; (d) the pigs shall have been identified by eartags at the holding of origin so that they can be traced back; (e) the pigs shall be transported in a sealed means of transport from the holding of origin to the designated holding; the means of transport shall be sealed immediately after loading by an offical veterinarian; (f) the pigs must be accompanied during transport to the holding of destination by a health document (certificate) issued by an official veterinarian; the information given in the document shall include: - the address of the holding of origin, - the address of the holding of destination, - the number of pigs and their identification, - confirmation that the conditions listed under (a), (b), (c), (d), (e) and (g) have been fulfilled; (g) the official veterinarian in the area (Kreis) where the holding of destination is situated: - has been given at least five days advance notice of the intention to send the consignment of pigs in question; the advance notice shall include the full address of the holding of destination, - has agreed to receive the consignment; (h) upon arrival at the holding of destination, it is the responsibility of the competent authority to remove the seal of the means of transport; (i) the holding of destination shall be operated on the "all-in/all-out" principle; (j) before any pigs are moved off the "all-in/all-out" holding of destination, all pigs shall have remained at the holding for at least 60 days after the arrival of the last pigs that were introduced during the last repopulation; The "all-in/all-out" holding of destination shall keep a register to allow control of the rule in the previous paragraph. The register shall be controlled by the competent authority before pigs begin to leave the holding.' Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 83, 26. 3. 1994, p. 54. (4) OJ No L 128, 20. 5. 1994, p. 21.